Cope, J.
delivered the opinion of the Court—Baldwin, J. concurring.
This is an action to recover possession of a tract of land claimed by the plaintiffs under a tax deed executed to them by the Sheriff of Nevada County. The property is described in the deed, as also in the assessment roll, as a ranch commonly known as “ Clark’s Ranch,” situated on the Auburn Road, two miles south of Grass Valley, in Nevada County, and assessed to Joseph Clark, the defendant in this suit.
Section 4th of the Revenue Act requires that land outside of a ci£y or incorporated town shall be described in the tax list or assessment roll by giving its metes and bounds, the number of acres, as near as possible, and the locality and township where it is situated. (Wood’s Dig. 615.)
It is well settled that a tax deed will convey to the purchaser no title whatever, unless the requirements of the law have been strictly complied with. (Ferris v. Coover, 10 Cal. 589.) In this *134case there has not been even a substantial compliance. In the description of the property no mention is made of its boundaries, the number of acres, or the township in which it is situated. The assessment was, therefore, insufficient, and all the proceedings under it were illegal and void.
Judgment affirmed.